Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 1 of 56 PageID# 600




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

                                             )
 RAKMOTH ULLAH,                              )
 16493 Steerage Circle                       )
 Woodbridge, VA 22191                        )
                                             ) Civil Action No. 1:20-CV-634
                                             )
                                             )
 Rocky Ullah Services, LLC                   )
 16493 Steerage Circle                       ) JURY TRIAL DEMANDED
 Woodbridge, VA 22191                        )
                                             )
                Plaintiffs                   )
                                             )
 v.                                          )
                                             )
 ROBERT A. LINKENAUGER                       )
 2176 Ammen Road                             )
 Fincastle, VA 24090                         )
                                             )
 And                                         )
                                             )
 I LOVE BASKETBALL, LLC                      )
 Serve: Registered Agent                     )
        Douglass S. Wilson                   )
        4725 Garst Mill Rd, Ste 3,           )
        Roanoke, VA, 24018                   )
                                             )
 And                                         )
                                             )
 MICAH FRAIM                                 )
 6010 Ponderosa Circle                       )
 Roanoke, Virginia 24018.                    )
                                             )
                                             )
 And                                         )
                                             )
 AMBER WILKERSON                             )
 2077 Brughs Mill Road                       )
 Fincastle, VA                               )
                                             )
                Defendants.                  )
                                             )
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 2 of 56 PageID# 601




                                  AMENDED COMPLAINT

       Rakmoth “Rocky” Ullah (hereinafter “Plaintiff” or “Rocky”), and Rocky Ullah Services,

LLC (“RUS LLC”), by and through their undersigned counsel, hereby files this Amended

Complaint against defendants Robert A. Linkenauger (“Adam”), I Love Basketball LLC (“ILB

LLC”), Micah Fraim (“Micah”), and Amber Wilkerson (“Amber”), (hereinafter collectively as

“Defendants”) and allege as follows:

                                            PARTIES

       1.      Rocky is a natural person domiciled in Virginia and residing at 16493 Steerage

Circle, Woodbridge, Virginia 22191.

       2.      RUS, LLC is a limited liability company that was registered in the

Commonwealth of Virginia on January 4, 2016. Rocky is the sole member of RUS, LLC.

       3.      Rocky established RUS LLC to receive his payments, and to act with and on

behalf of him with respect to the Basketball Partnership described herein. Therefore, all

references to Rocky in relation to the Basketball Partnership on or after January 4, 2016, should

be construed to refer to Rocky and RUS LLC.

       4.      Adam is a natural person who resides in the Commonwealth of Virginia.

       5.      ILB LLC is a limited liability company that was first registered in Florida in

2013, dissolved in 2014 without the consent of all of its members, and then registered in the

Commonwealth of Virginia on September 2, 2016. Its registered place of business is at 2176

Ammen Road, Fincastle, Virginia 24090.

       6.      Adam formed ILB LLC to receive his payments, and to act with and on behalf of

him with respect to the Basketball Partnership as described herein.   Therefore, all references to




                                                2
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 3 of 56 PageID# 602




Adam in relation to the Basketball Partnership on or after September 2, 2016 should be construed

to refer to Adam and ILB LLC.

        7.      Micah is a natural person who resides in the Commonwealth of Virginia.

        8.      Amber is a natural person who resides in the Commonwealth of Virginia.

                                  JURISDICTION AND VENUE

        9.      This Court has subject matter jurisdiction over the copyright infringement claims,

federal false designation of origin and federal unfair competition, and Stored Communications

Act claims pursuant to 28 U.S.C. § 1331 and § 1338(a) because the claims arise under the federal

copyright and trademark laws and federal statute.

        10.     This Court has supplemental jurisdiction over the state and/or common law claims

pursuant to 28 U.S.C. § 1367(a) because these claims arise out of the same nucleus of operative

fact.

        11.     Venue within the Eastern District of Virginia is proper pursuant to 28 U.S.C. §

1391(b)(1) because Rocky resides in this district.

        12.     Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claims occurred in this district.

        13.     The videos at issue in this dispute were created, filmed, and edited in this judicial

district.

        14.     The disputed website, www.ilovebasketballtraining.com (the “ILB Website”), is

available and accessible in this judicial district.

        15.     The YouTube Channel, www.youtube.com/ilovebasketballtv (“ILB TV”), is

available and accessible in this judicial district.




                                                      3
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 4 of 56 PageID# 603




        16.    Products bearing Rocky’s name and likeness are distributed within this judicial

district.

                                             FACTS

                   Rocky Meets Adam and They Begin to Work Together

        17.    Rocky Ullah, also known as “Coach Rock” or “Coach Rocky,” is a former

collegiate basketball player. He has become YouTube’s leading basketball trainer and is one of

the most popular and viewed basketball trainers in the world. He created, produced, and/or was

featured in at least 650 videos of the over 700 videos currently on the ILB TV YouTube channel

and is the primary reason I Love Basketball TV has over 2 million subscribers.

        18.    Rocky has been invited by YouTube to be a primary speaker at their YouTube

Creator Day in Washington, DC (2015 & 2017) and was also invited by YouTube and served as

a Mentor for YouTube’s NextUp creators in Los Angeles (2018).

        19.    Rocky’s basketball training videos have garnered over 100 million views from

basketball players, trainers and coaches all over the world. He has over 378,000 followers on

Facebook and over 100,000 followers on Instagram. Rocky has been featured on or worked with

companies such as Nike, Wilson, FIBA, and has trained top level high school, NCAA Division

One, Overseas Professional, and NBA players.

        20.    Rocky and Adam first met in summer 2012 when Adam was a vertical jump

 trainer and Rocky, then a senior in college, was an assistant high school basketball coach and

 trainer.

        21.    Rocky had signed up for a 2-day vertical jump training camp that Adam held in

 Roanoke, Virginia. Adam helped Rocky with his vertical jump. Rocky helped Adam with his




                                                4
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 5 of 56 PageID# 604




 basketball skills. The two became close friends. In 2013, Rocky returned as a coach at Adam’s

 camp.

         22.   In early 2013, Adam and Rocky began to work together on various basketball-

 related projects.

                      Adam Meets Marko Habjan and forms ILB LLC

         23.   Before Adam and Rocky met, Adam became interested in a Facebook page that is

 now designated as www.facebook.com/iheartbbl (the “I Love Basketball Facebook Page”).

 Adam messaged the owner of the page, Marko Habjan, a young man in Italy who had garnered

 approximately 50,000 to 100,000 followers for the page at the time, which featured basketball

 highlights, news and tips.

         24.   Adam offered to pay Marko $20 per post to post Adam’s basketball-related

 material to Marko’s Facebook page, for the purpose of generating traffic and therefore business

 to his own website which sold vertical jump training programs. Marko agreed.

         25.   In around 2013, Adam proposed that he and Marko become equal members of an

 LLC, I Love Basketball, LLC, (“ILB LLC”) a Florida company, (Exhibit 1, Articles of

 Organization of ILB LLC) and share the revenue on a 50/50 basis from Adam’s sales that were

 generated by leads from the I Love Basketball Facebook Page, as well as from sales of products

 and clothes from a new website, www.courtdomination.com. Again, Marko agreed.

         26.   Unbeknownst to Marko, in 2014 Adam dissolved, or caused to be dissolved, ILB

 LLC. Adam never consulted with Marko or informed Marko before this happened. Then, in

 2016, Adam reconstituted ILB, LLC as a Virginia LLC, without informing Marko and making

 himself the sole member. Adam has never shared the proceeds or revenues of the reconstituted




                                               5
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 6 of 56 PageID# 605




 ILB, LLC with Marko. Throughout this time and until recently, Marko continued to believe he

 was a member/manager and 50% partner in I Love Basketball LLC.

       27.    When Marko learned that the entity of which he was a member had been

 unilaterally dissolved by Adam, he confronted Adam. Adam emphasized that “any

 communication must stay between us” and then denied that ILB LLC was ever organized as an

 actual LLC. This was a lie.

       28.    An excerpt of this conversation among Adam, Marko, and Amber is below:




             Marko, Rocky and Adam Form a 33/33/33% Venture for ILB TV

       29.    In early 2013, about the same time that Marko and Adam formed ILB LLC,

 Marko told Adam that he also had a YouTube channel with approximately 1,000 subscribers, I

 Love Basketball TV (“ILB TV”).




                                              6
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 7 of 56 PageID# 606




       30.        Adam proposed to Marko that he give Adam and Rocky access to ILB TV so that

 they could make some money together by having Rocky develop the channel with basketball

 videos, tutorials, and training tips. Marko agreed to Adam’s proposal.

       31.        Adam, Rocky and Marko further agreed that they would share the revenues from

 ILB TV on a 33/33/33 percentage basis.

       32.        The communication in which Marko first provided the username and password to

 Adam is attached as Exhibit 2. Marko never agreed to relinquish ownership and control of ILB

 TV to Adam, but rather provided access to ILB TV so that it could be used in furtherance of

 their agreement.

       33.        Thereafter, beginning in or around April 2013, Rocky would prepare, create, film,

 star in, edit, and upload his own basketball training videos to ILB TV. Adam had no role in the

 creation of the videos and did not actively manage the ILB TV channel. Only on rare occasions

 would Adam participate as a vertical jump trainer in the ILB TV videos.

       34.         At the time, ILB TV was monetized through an agreement that Marko

 previously had arranged with Fullscreen, a third party contractor that works with YouTube to

 collect ad revenues and take a percentage.

       35.        Revenues from ILB TV were first received by Adam, who would then distribute

 to Rocky and Marko respectively, their 33% share. Because Marko had established the

 monetization arrangement with Fullscreen, he could keep track of the revenues and

 distributions.

       36.        Despite that Adam and ILB LLC have asserted that they own ILB TV, Marko

 never conveyed or assigned his rights in ILB TV to anyone until September 29, 2020, when he

 assigned them to Rocky.


                                                  7
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 8 of 56 PageID# 607




                   Rocky and Adam Enter Into the Basketball Partnership

       37.     In August 2013, Rocky began selling a suite of basketball training videos that he

 developed, created, produced, and starred in. (Hereinafter collectively referred to as “Rocky’s

 Basketball Products.”). The first of those video packages was “Can’t Be Guarded,” a program

 focused on scoring. It featured more than 30 training and tutorial videos, as well as written

 content and assignments. These products were sold from Rocky’s website,

 www.cantbeguarded.com, and were electronically accessible by the purchaser.

       38.     Rocky’s Basketball Products presently include “Can’t Be Guarded”, “Guard

 Focused Training,” “Plyovertical”, “Game Time Handles,” and “Perfect Player Protocol.”

 Perfect Player Protocol is a compilation of the three other suites.

       39.     Adam was interested in selling Rocky’s Basketball Products on his vertical jump

 training website(s). Therefore, Rocky and Adam entered into an arrangement whereby the

 revenues, net expenses, from sales of Rocky’s Basketball Products on both Rocky’s website and

 Adam’s website(s) would be shared equally, i.e., 50/50%.

       40.     From that point forward, Adam would consistently and uniformly refer to Rocky

 as his business partner, and this business arrangement shall hereinafter be referred to as the

 “Basketball Partnership.” (See, e.g., Exhibit 3, emails showing Adam referring to Rocky as his

 partner).

       41.     By way of further example, in an interview that appears at

 https://youtu.be/vr8MqoXGj8w (at approximately 6:25 in the video), Adam states, “So I

 partnered with Rock, who y'all know from I Love Basketball, and we built I Love Basketball,

 and grew it in about a 6 year time frame, along with our other Partner Marko. He handled the

 Facebook side, we handled the YouTube side and we just started growing it."


                                                 8
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 9 of 56 PageID# 608




          42.      On another occasion, in a podcast interview 1, Adam stated about Rocky and their

    partnership:

          “To this day, the most loyal person in the world…he worked circles around me..from a
          marketing standpoint, incredible….even to this day, [] he is now a partner in the business
          of course, I treat him, not only in this business, any business that I am a part of, he is a
          partner in, because of how much value he brings to anything that we do. Obviously I
          could talk all day about, about Rock and what he’s done. An incredible, incredible guy,
          and a lot of the marketing stuff, and a lot of the, the genius behind I Love Basketball,
          that’s not me, I’m just sittin’ back watching. That’s him doing what he does in full
          control of that channel.”

          43.      Up until around May 2014, Rocky’s Basketball Product sales from

    cantbeguarded.com were being sent directly to Rocky’s Clickbank account. Rocky would then

    distribute to Adam, Adam’s share of the Basketball Partnership revenue, net of expenses,

    pursuant to their 50/50 agreement.

       Adam and Rocky Combine Basketball Partnership Revenues Into One Account and
                        Modify Their Profit Sharing Agreement

          44.      In or around May 2014, sales of Rocky’s Basketball Products were going so well

    that Adam and Rocky were having to constantly keep track of who was selling what products

    and how much to distribute to the other. To avoid this problem, Adam suggested pooling their

    Basketball Partnership revenues into a single dedicated account with BB&T which Adam

    previously had established for the deposit of his own product sales revenues as well as revenues

    from ILB TV. (Hereinafter, the “First BB&T Account”).

          45.      Per Adam’s suggestion, Rocky changed the payment instructions for Rocky’s

    Basketball Product sales on www.cantbeguarded.com to be directed to the First BB&T

    Account.



1
 Available at: https://anchor.fm/basketballtobusiness/episodes/B2B-026---Adam-Linkenauger--
-Founder-Of-I-Love-Basketball-Talks-Growing-A-7-Figure-and-1-Billion-View-Online-
Basketball-Training-Business-e26qnj
                                                   9
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 10 of 56 PageID# 609




        46.     Adam also suggested a modification to their 50/50 profit sharing agreement from

  the sales of Rocky’s basketball products. Adam represented to Rocky that he was making

  hundreds of thousands of dollars from his vertical jumping product (“Adam’s Vertical Jump

  Products”) sales, and he proposed sharing all of their combined product sales (Rocky’s

  Basketball Products and Adam’s Vertical Jump Products”) on the basis of 33% to Rocky and

  66% to Adam, on a net basis, post-expenses. Their 33/33/33% revenue sharing with Marko for

  ILB TV would remain the same.

        47.     The expenses that would be deducted from revenues included website hosting,

  email marketing software, domain name expenses, website creation platforms, membership

  service software, website design, advertisements and marketing, basketball court rentals, and

  contractors for camera work, basketball trainers, customer support and social media.

        48.      Based upon Adam’s representations as to the revenue from sales of his vertical

  jumping product, Rocky agreed.

        49.     On many months, Rocky and Adam also agreed to permit 20% of their post-

  expense monthly distributions remain in the Basketball Partnership as capital contributions to

  facilitate cash flow for the partnership. As of January 2020, Rocky’s capital contribution had

  accrued to approximately $30,000. Examples of communications between Adam and Rocky

  discussing capital contributions are attached as Exhibit 4.

        50.     A sample monthly balance sheets showing how monthly revenue for the

  Basketball Partnership, (including revenues from ILB TV and the ILB Website), expenses, and

  profits were accounted for, is attached as Exhibit 5.




                                                 10
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 11 of 56 PageID# 610




        51.    The balance sheets, evidencing distributions of net profits to Rocky and Adam

  and capital contributions by both men, illustrate that Rocky and Adam were partners in ILB TV

  and the ILB Website.

        52.    Adam introduced Rocky to his accountant, Micah Fraim, and suggested that

  Rocky use Micah as his accountant, as well. Micah prepared Adam’s personal taxes, the taxes

  for ILB LLC, and later, taxes for Rocky, RUS LLC, and Authority Online.

        53.    In 2014, as the ILB TV channel grew in followers and in popularity, Rocky began

  to utilize Jamie Garza (“Garza”) as his cameraman. Garza filmed and edited nearly all of

  Rocky’s videos from that point forward. Garza was paid as a contractor and edited the videos

  he filmed from his home. Any rights, including copyrights, that Garza may have had in the

  Rocky Videos as a result of his work, were assigned to Rocky.

        54.    ILB TV quickly garnered thousands of new followers and by 2015, was making

  from $3,000 to $5,000 per month in monetization revenues.

        55.    Combined product sales of the Basketball Partnership grossed roughly $367,256

 in 2015; $437,161 in 2016; over $320,000 in 2017; over $ 400,000 in 2018, and over $330,000 in

 2019. Rocky does not know sale numbers for 2020 because Adam has cut him out of the

 Basketball Partnership.

   ILB TV Changed its Monetization Contract to Whistle Sports and the Split of ILB TV
                                Revenues Is Modified

        56.    In 2015, Adam, Rocky and Marko agreed to move ILB TV’s monetization

  contract from Fullscreen to Whistle Sports because of a more favorable commission

  arrangement with Whistle.

        57.    Adam suggested to Marko that they should modify their 33/33/33 relationship for

  ILB TV whereby Adam would instead pay Marko $1,600 a month; that way, Adam explained,

                                               11
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 12 of 56 PageID# 611




  Marko would not have to weather the “down” months when his 33% share would be less than

  $1,600. Marko agreed. This arrangement continued until 2019, at which point Marko’s share

  increased by several hundred dollars. Throughout this time and until around 2018, Marko,

  believing he was still a member of ILB LLC, and pursuant to the ILB Agreement, would

  continue to receive 50% of any brand deals from I Love Basketball Facebook Page promotions.

        58.     Adam then proposed to Rocky sharing the ILB TV gross revenues 50/50%,

  explaining that Marko had agreed to move to a flat fee arrangement. Rocky agreed.

        59.     There are hundreds of basketball training videos available on ILB TV. The

 majority of these videos were created, directed, and scripted by Rocky (the “Rocky YouTube

 Videos”). (Exhibit 6, thumbnails for each video available on ILB TV.). Rocky personally

 selected the locations for filming and reserved gyms in Northern Virginia to do so. All of the

 Rocky YouTube Videos feature Rocky’s performance, name, likeness, and persona. Adam had

 no involvement with the creation of the Rocky YouTube videos.

        60.     In or around December 2018, Adam and Rocky moved the YouTube monetization

  contract from Whistle Sports to NBA Playmakers. Then, in or around October 2019, Adam and

  Rocky created their own AdSense account for the Basketball Partnership to receive the

  YouTube payments directly from YouTube/Google (no more middle-man). Through all of these

  times, ILB TV was making from $5,000 to $10,000 per month.

        61.     By early 2020, ILB TV had over 2 million subscribers.

        62.     From the time Marko provided Adam with the username and password to use the

  ILB TV channel, Rocky managed all aspects of the channel’s operation until Adam seized

  control of the channel in January 2020.




                                                 12
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 13 of 56 PageID# 612




    Rocky and Adam Purchase the ILB Website to Promote Rocky’s Basketball Products

          63.    As ILB TV was taking off in 2015, the domain www.ilovebasketballtraining.com

 (the “ILB website”) was purchased from GoDaddy.com with Basketball Partnership monies in

 the First BB&T Account.

          64.    Rocky developed, created, designed and managed this website and all pages on it.

 Rocky also wrote nearly all of the content on all of the site’s various pages.

          65.    The ILB Website became the platform Rocky and Adam used to sell Rocky’s

 Basketball Products and Rocky’s Basketball Products comprise almost all the videos available

 for sale on the ILB Website. See Exhibit 7, for summaries of the products offered on the ILB

 Website. From the inception of the ILB Website, Rocky and Adam shared the profits (revenue

 less expenses) from the sales of the videos on a 33/66% basis. Capital contributions as described

 above continued from time to time as Rocky and Adam would agree to do so in any particular

 month.

          66.    In January 2016, after Rocky formed RUS LLC, payments for Rocky’s

 distributions were made to RUS LLC directly.

          67.    Garza recorded and edited these videos. As with ILB TV, Garza was paid as a

 contractor, and he assigned any rights he may have had, including copyrights, in Rocky’s

 Basketball Products, to Rocky.

          68.    Rocky’s name and likeness are used to promote the sale of the videos on the ILB

 Website. See, for example, an excerpt from the ILB Website, attached hereto as Exhibit 8.

          69.    Rocky registered the copyright in his name as the sole claimant for the following

 Basketball Product videos:

          Plyovertical, Registration No. PA 2,236,416, attached as Exhibit 9.


                                                  13
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 14 of 56 PageID# 613




        Game Time Handles, Registration No. PA 2,238,312 attached as Exhibit 10.

        Guard Focused Training System, Registration No. PA 2,238,321, attached as Exhibit 11.

 These three works comprise the “Perfect Player Protocol” bundle. Information concerning the

 “Perfect Player Protocol” bundle is attached as Exhibits 12 and 13.

        70.     The “Perfect Player Protocol” bundle is the most popular option purchased from

 the ILB Website.

        71.     Plyovertical, Game Time Handles, and Guard Focused Training System are

 Rocky’s Basketball Products that are available for sale on the ILB Website. See screenshot,

 www.ilovebasketballtraining.com/products, attached as Exhibit 7, as well as Exhibits 12 and 13.

        72.     Rocky’s name and image are used throughout the ILB Website and ILB TV. See,

 e.g., Exhibit 14 (“The Death of Traditional Basketball Training”) and Exhibit 15 (“Meet Coach

 Rocky”). Rocky allowed the use of his name, likeness, and persona in association with both ILB

 TV and the ILB Website because he was involved with those businesses and receiving

 distributions as a partner of the Basketball Partnership from the revenues those sites generated.

                    Adam Switches the Basketball Partnership Bank Accounts

        73.     In 2016, Adam suggested moving all Basketball Partnership monies from the First

 BB&T Account to a different BB&T account (hereinafter, the “Second BB&T Account”), titled

 in the name of I Love Basketball LLC.

        74.     Adam told Rocky that I Love Basketball LLC was simply a name that Adam had

 registered as an LLC for personal liability purposes, and was separate from their Basketball

 Partnership.

        75.     Adam suggested that Rocky form an LLC to hold his earnings as well and limit

 him from personal liability in their business endeavors. On Adam’s suggestion, Rocky formed


                                                 14
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 15 of 56 PageID# 614




 RUS LLC on January 4, 2016. From that point on, Rocky’s monies from the Basketball

 Partnership were earnings of RUS LLC.

          Rocky and Adam Explore Other Ventures; Rocky Creates GetMoreViews

        76.     In 2014, as ILB TV and the ILB Website grew in popularity, Rocky and Adam

  began developing and sold digital courses geared toward teaching online businesses how to

  grow their online businesses on YouTube (hereinafter, the “Get More Views Partnership”).

  These products were sold on a domain that they created, www.getmoreviews.com. Rocky and

  Adam shared expenses and net profits from sales 50/50%.

        77.     Rocky wrote, designed, and created all of the pages on www.getmoreviews.com.

  Garza, as a contractor, filmed the majority of the videos available for access purchase.

        78.     In August 2017, Rocky conceived, wrote and published the “Money Map” for

  www. getmoreviews.com/mm-page-1, and the “Money Map” article displayed Rocky’s name.

  Subsequently, Adam removed Rocky’s name and he now claims credit as the author of the

  Money Map.

               Rocky and Adam form Authority Online LLC; Adam and Micah
                   Conspire to Use the Company Account For Self-Dealing

        79.     In 2017, Rocky, Adam and Micah formed Authority Online, LLC, which was

  initially funded online with $45,000 in proceeds from www.getmoreviews.com (a 50/50%

  venture between Rocky and Adam). Their respective percentages were 47.5, 47.5, and 5,

  although Micah did not make any initial contribution. Authority Online was conceived as a

  consulting company to retain and advise clients on growing their business through YouTube.

  Clients would hire Authority Online for YouTube strategy and business advice. Based on

  monies generated from following Authority Online’s strategies, Authority Online would be paid




                                                 15
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 16 of 56 PageID# 615




     a percentage of those revenues. Alternatively, some clients paid monthly recurring payments of

     $3,000.

           80.      Adam suggested that Authority Online should rent office space in Roanoke,

     where Adam and Micah lived. Rocky agreed. Adam stated that he found office space at 325

     Mountain Avenue, and the landlord was Roanoke Business Hub, LLC (“RHB”). Neither Adam

     nor Micah never showed a copy of the lease to Rocky.

           81.      Rent began at $700 for several months, and then increased to $1200. However,

     payment amounts appeared to vary from time to time. Unbeknownst to Rocky, Adam and

     Micah were the owners behind RHB, its sole members, and it appears that they caused RHB to

     purchase the building in April 2017 with the intent that Authority Online would be a tenant and

     pay rent to them as an expense. (Exhibit 16, Article describing Micah and Adam as the owners

     of RHB 2; Exhibit 17, stating that RHB owns 325 Mountain Ave. 3).

           82.      Authority Online paid the following amounts to RHB over three years:

         October 2017             $700
       November 2017              $700
       December 2017              $700
          January 2018            $700
        February 2018           $1,250
           March 2018
               April 2018       $3,650
               May 2018
               June 2018        $2,575
                July 2018       $1,200


 2
  https://roanoke.com/business/two-retailers-to-be-displaced-by-new-grandin-village-business-
 hub/article_6fa7fc5e-d80d-57ac-93ef-670002bb0d1d.html
 3
  https://roanoke.com/business/real-estate-transfers-for-april-23-2017/article_74f8eb2d-7346-
 5f81-b1e9-a30d7364d69d.html
                                                   16
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 17 of 56 PageID# 616




       August 2018            $1,200
    September 2018            $1,250
       October 2018           $1,150
    November 2018
    December 2018             $3,150
       January 2019           $1,200
      February 2019           $1,200
        March 2019            $1,200
         April 2019           $1,200
          May 2019            $1,200
          June 2019           $1,200
           July 2019
       August 2019            $2,400
    September 2019            $1,200
       October 2019                $700
    November 2019                  $725
    December 2019
 February 2020              $19,600
 TOTAL                      $50,050


        83.     Authority Online had four primary consulting clients on business commission

  sales agreements. Adam worked on closing the clients and gave general marketing advice;

  Rocky focused on teaching the clients the fundamentals of YouTube marketing strategy,

  building websites, and email marketing. Micah was the company accountant and assisted

  clients with their accounting.

        84.     Authority Online’s Operation Agreement allowed both Rocky and Adam to

  develop businesses and ventures that competed with one another or Authority Online, and both

  of them did so. For example, in August 2019, Adam created a company, The Sport of Business,




                                               17
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 18 of 56 PageID# 617




  which operated in the same line of business as Authority Online and to which Adam later

  transferred clients of Authority Online.

          85.    Distributions were purportedly made to Rocky and Adam according to their

  percentages every month. Micah often deferred taking his distributions. However, Rocky was

  not paid all monies owed to him because Adam and Micah were wrongfully paying rent to

  themselves as RHB.

   Adam Attempts to Coerce Rocky to Transfer His Interest in Authority Online to Adam

          86.    On January 29, 2020, Adam called Rocky, claiming that one of their Authority

  Online clients, who had a business teaching Spanish, had threatened to sue the company

  because Rocky had formed a YouTube channel to teach Spanish.

           87.   The client and Rocky communicated somewhat frequently, and the client never

  had expressed any concerns about Rocky’s YouTube channel. Moreover, Authority Online’s

  engagement agreements with clients provides that there shall be “no duty of non-competition”

  during the term of the agreement.

          88.    Nonetheless, Adam insisted to Rocky that they must dissolve the company

  immediately to avoid liability and that he was forwarding dissolution papers for Rocky to sign

  immediately.

          89.    The papers Adam sent to Rocky were not to dissolve Authority Online, however.

  Instead, they were papers (the “Rocky Transfer Papers,” Exhibit 18) to transfer Rocky’s share

  and interest in Authority Online to Adam. Accordingly, Rocky did not sign what Adam had

  sent.




                                                18
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 19 of 56 PageID# 618




  Adam Locks Out Rocky and Marko From Their Websites and Accounts, and Attempts to
                          Falsify His Ownership of ILB TV

        90.     Later that night, Rocky was shocked to discover that he was locked out of all

  accounts related to the Basketball Partnership, including ILB TV, the ILB website,

  www.getmoreviews.com (all of which Rocky created from scratch), all bank accounts of the

  Basketball Partnership, all bank accounts of Authority Online and GetMoreViews, and of access

  to the websites of Authority Online clients, which Rocky helped build and had been managing.

        91.     Two days prior, Adam had asked Rocky for all of the passwords to their social

  media accounts and bank accounts, claiming he was just trying to get organized and “get his life

  in order.” In fact, Adam had been planning to change all of the passwords and lock Rocky out.

        92.     An excerpt of the chat conversation in which Adam asked Rocky for the

  passwords is below:




                                                19
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 20 of 56 PageID# 619




        93.    Marko also discovered that he, too, was locked out of access to his ILB TV, the

  very channel that he had created and permitted Adam and Rocky to use. Adam also locked

  Marko out of his Gmail account, ibasketball6@gmail.com, which was linked to ILB TV and

  which was used to log in to ILB TV.

        94.    Marko confronted Amber and Adam, who admitted to locking Rocky out and

  asserted that they owned ILB TV.

        95.    The following is a chat exchange amongst Amber, Adam and Marko around that

  time, in which Amber states that “[t]he password was change for protection against Rocky…”:




        96.    Amber persisted that Rocky was removed from ILB TV to “protect the account”

  from him. The below is another excerpt of a chat with Marko:




                                               20
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 21 of 56 PageID# 620




        97.     Adam appeared to be claiming that he assumed ownership of ILB TV because he

  spent monies in relation to using it.

        98.     The below are excerpts of conversation between Marko and Amber, and Marko

  and Adam, in regards to Adam’s claim that he unilaterally acquired ownership of ILB TV

  without Marko’s consent:




                                              21
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 22 of 56 PageID# 621




        99.     In another chat, Marko asked Adam when he decided that his Gmail account—

  referring to ibasketball6@gmail.com, which controls ILB TV—became Adam’s property.

  Adam admitted, “I never did.” In the chat below, he insisted that he took control of the accounts

  to prove to YouTube that Rocky was not entitled to access to ILB TV.




        100.    On January 31, 2020, Adam emailed Rocky, threatening him with claims from

  him (Adam) and the client. Adam said they would release Rocky from liability if he signed the


                                                22
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 23 of 56 PageID# 622




  Rocky Transfer Papers. (Exhibit 19). At least daily for the next month, Adam repeatedly sent

  the Rocky Transfer Papers to Rocky. Rocky continued to refuse to sign away his interest in

  Authority Online.

        101.    Not only did Adam lock out Rocky, Adam locked out Marko’s access to ILB TV,

  as well as a Gmail account that Marko owned and had permitted Adam to use,

  ibasketball6@gmail.com.

        102.    Adam also stated to Marko that he believed Rocky stole from him, and referred to

  Rocky as a “Joint Partner,” not an employee, intern, or independent contractor, and Amber

  claimed Rocky quit.

        103.    The below is an excerpt from that conversation amongst Marko, Amber and

  Adam.




        104.    Amber also wrote to Marko that, in regards to locking out Rocky, “Rock deserved

  what he got. I stand by that. And it wasn’t a quick decision.” (Exhibit 20).




                                                23
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 24 of 56 PageID# 623




          105.   Then, Adam lied to Marko. He told Marko that because Rocky had caused

  YouTube to suspend payments to ILB TV, Adam needed to provide documentation to YouTube

  to show who owns the account. Accordingly, Adam told Marko that he needed to sign “the

  same document we did in 2013,” referring to their ILB, LLC agreement. (Exhibit 21, text

  message from Adam to Marko).

          106.   The document that Adam forwarded to Marko, however, was not the same

  agreement that they had signed in 2013.

          107.   Rather, it was a contract, backdated to March 2013, purporting to transfer

  Marko’s rights in ILB TV, and his Gmail account associated with it, ibasketball6@gmail.com,

  to ILB, LLC. (Proposed Contract, Exhibit 22; Screenshot of Docusign communication

  attaching contract, Exhibit 23).

          108.   Marko refused to sign the document Adam had sent, and confronted Adam about

  sending him a “fake” agreement. Adam explained he was doing it because he was “saving us.”

          109.   This conversation is evidenced from the following excerpt of a chat between

  them:




                                                 24
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 25 of 56 PageID# 624




        110.      To this date, neither Marko nor Rocky have regained access to ILB TV, nor to

  the Gmail account associated with it.

        111.     In this case, Adam has falsely claimed that Marko assigned his rights in ILB TV

  in March 2013. (Counterclaim [Dkt No. 19] ¶ 35).

        112.     In fact, Marko assigned ILB TV to Rocky on September 29, 2020. (Exhibit 24.)

  Pursuant to the assignment, Marko assigns to Rocky any and all rights, title, and interests Marko

  has in and to ILB TV and Mark’s Gmail Account, including all intellectual property rights and

  right of access to the ILB TV and the Gmail Account. In addition, Marko assigned his claims

  for all right, title and interest in ILB TV and the Gmail Account.

               Adam Continues to Enrich Himself From the Basketball Partnership
                                   at the Expense of Rocky

        113.     As a consequence of Adam’s wrongful actions, Rocky is now unable to control

 the continued use of his own content, likeness, and name.




                                                 25
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 26 of 56 PageID# 625




        114.     Since Adam locked Rocky out in January 2020, Rocky has not received any

  Basketball Partnership distributions. Adam has kept all revenues for himself. This includes

  revenues for ILB TV, which contains 600+ videos created and starred in by Rocky, and the

  combined sales of Rocky’s Basketball Products and Adam’s Vertical Jump Products. In

  addition, Adam sells Rocky’s Basketball Products on https://training.ilbelite.com and collects

  those revenues.

        115.     Adam has cut off Rocky’s distributions and is solely profiting from products

  created by Rocky, and from Rocky’s commercial image and likeness.

        116.     Rocky’s agreement with Adam for the use of his name and likeness in the videos

  on ILB TV and the ILB Website, and https://training.ilbelite.com, was explicitly conditioned

  upon the revenues that were generated being shared with him as a partner in the Basketball

  Partnership.

        117.     Any implicit consent by Rocky to the use of his name, likeness, and persona in

 connection with all endeavors of the Basketball Partnership, including ILB TV, the ILB Website,

 and the sale of Rocky’s Basketball Products, ended when Adam blocked Rocky out and denied

 Rocky access to the sites containing Rocky’s content, likeness, and name, to products and pages

 he created, and to property of the Basketball Partnership.

        118.     By at least April 2020, Rocky explicitly placed Adam on notice that Adam could

 no longer use Rocky’s content, name, likeness, or persona.

        119.     Despite this notice, and despite Adam knowing that Rocky withdrew his implicit

 consent when Adam cut him out of Basketball Partnership operations and distributions, Adam

 has continued to use Rocky’s content, name, likeness, and persona, and Adam continues to

 enrich himself at the expense of Rocky’s likeness, fame, commercial image, and hard work.


                                                 26
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 27 of 56 PageID# 626




           Adam Has Wrongfully Withheld Distributions to Rocky from Authority
              Online and Wrongfully Terminated Him and Dissolved the LLC

        120.    Since Adam locked Rocky out of Authority Online in January 2020, Rocky has

  not received distributions to which he is entitled from the company.

        121.    In February 2020, counsel for Rocky sought to examine the books and records of

  Authority Online, counsel for Adam took the position that Rocky had been expelled from the

  company.

        122.    Any termination or expulsion of Rocky was improper and illegal.

        123.    The Authority Online Operating Agreement provides for expulsion of a member

  only where the member “has been in default for more than 12 consecutive months.” Ex. 26,

  Operating Agreement, Section 6.11. Adam has never taken the position that Rocky had been in

  “default” for 12 months prior to February 2020, nor, for that matter, is “default” defined in the

  document.

        124.    Section 9 of the Operating Agreement sets forth mandatory procedures for

  addressing disputes among members. Adam and Micah did not undertake these steps prior to

  taking the position that he had been expelled.

        125.    Furthermore, under Section 7, even a disassociated member’s financial interest

  shall not be terminated. In spite of this provision, Authority Online has not made any

  distributions to Rocky since January 2020.

        126.    Not only was Rocky’s termination and expulsion improper and illegal, Adam and

  Micah improperly acted to dissolve the LLC.

        127.    On February 12, 2020, Adam and Micah executed a Written Consent of the

  Members in Lieu of a Special Meeting, stating that the “non-breaching members” resolved to

  dissolve the Company, but not stating how Rocky was in breach. (Exhibit 25) Rocky was

                                                   27
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 28 of 56 PageID# 627




  issued a distribution check in the amount of $2,471, the acceptance of which Ms. Pierce

  conditioned upon “resolution of any and all remaining issues between the Members.” Rocky

  has not cashed the check.

        128.      Despite claiming that the amount of $2,471 represented the remaining distribution

  to Rocky for his 47.5% interest, on that same day, Adam issued Micah Fraim a distribution

  check in the amount of $14,615.

        129.      Amber, Adam’s girlfriend, was a contractor for Authority Online, making $2750

  per month. In February 2020, Adam paid her $4125.

        130.      Then, on February 14, 2020, Adam wrote a check for $19,600 to the “Roanoke

  Business Hub.” (Exhibit 26). RHB as noted above, is the landlord for Authority Online and is

  owned by Adam and Micah. Rocky was unaware of this throughout his time with Authority

  Online and his supposed partnership with Adam and Micah.

        131.      The memo written by Adam on the check states, “Close Lease for Office,” and

  according to counsel for Adam, the Landlord (Adam and Micah) had “declare[d] the entire

  balance of rent and additional rent for the remainder of the term as due and owing. The

  Landlord has done so and the penalty for early termination has been paid by the Company.”

  (Exhibit 27).

        132.      Yet, even to this day, after the dissolution of Authority Online, and the company’s

  payment of $19,600 to “close” the office, Adam and Micah continue to work out of 325

  Mountain Avenue.

        133.      Adam and Micah created the false pretext of a “early termination penalty” for

  Authority Online’s Lease as a means to pay themselves an additional $19,600.




                                                  28
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 29 of 56 PageID# 628




        134.      On February 15 and March 11, 2020, Adam wrote checks on Authority Online’s

  bank accounts in the amount of $6,327 and $4,500 to pay his attorney, effectively draining the

  Authority Online accounts, for his own personal benefit. (Exhibit 28).

        135.      On March 11, 2020, Adam caused a Certificate of Cancellation to be filed with

  the Virginia State Corporation Commission (SCC). (Exhibit 29).

        136.      In that Certificate, Adam falsely certified that “The limited liability company has

  completed the winding up of its affairs.”

        137.      Adam cancelled Authority Online without Rocky’s consent. Further, despite

  purportedly dissolving Authority Online, Adam disregarded the corporate requirements of the

  Operating Agreement and did not properly wind up its affairs and distributing the assets

  according to the Operating Agreement.

        138.      Instead, in May 2020, two months after Authority Online was purportedly

  terminated with the State Corporation Commission, Adam wrote a check from Authority

  Online’s bank account to pay an additional amount of $5,434.65 to his attorney, Suzanne Pierce.

  (Exhibit 30).

        139.      Additionally, in June 2020, Adam, through his attorney, sought to collect a debt

  allegedly owed to Authority Online from a former client, Sarah Beth Yoga and directing

  payment to Adam’s new company, the Sport of Business. (Exhibit 31). This was three months

  after Authority Online had been terminated by the SCC.

        140.      At a minimum, Adam and Micah deprived Rocky of 47.5% of the following

  monies: $50,050 paid in rent to RHB; $16,262 paid to attorney Suzanne Pierce; and $7,469

  received from a client, Sarah Beth Yoga.




                                                   29
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 30 of 56 PageID# 629




                   Adam and Amber Lock Rocky Out of His Facebook Page

        141.    In 2015, Rocky created his own public figure Facebook page, which can be found

  at www.facebook.com/coachrocky1. Rocky created this page himself, and never granted any

  rights or interests in it to anyone. Since 2015, Rocky has garnered more than 300,000 followers

  to his page that includes basketball training videos and posts, and which promotes his

  commercial likeness.

        142.    Rocky had provided Adam with administrative privileges to his Facebook page so

  that Adam could also post videos and market the Basketball Partnership brands through

  Rocky’s page.

        143.    Amber is Adam’s live-in girlfriend.

        144.    In September 2020, Rocky discovered he was no longer an administrator and had

  no access to his Facebook page.

        145.    Through counsel, Rocky demanded that Adam restore Rocky’s access to his own

  Facebook page. Adam and ILB LLC, through counsel, took the position that ILB LLC owns

  the page and that that Amber locked the account because she believed it was being “hacked.”

        146.    However, Amber’s correspondence to Marko during that time reveals an entirely

  different story. In fact, Amber and Adam combined and conspired to lock Rocky out of his own

  page and cause him harm to his business and image, in part as retaliation for this lawsuit.

  Amber wrote to Marko, appearing angry that Rocky had access to his Facebook page:




                                                 30
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 31 of 56 PageID# 630




        147.   Rocky initiated a dispute with Facebook over his right to the page, and Facebook

  did return control of the page to Rocky on or about September 25, 2020.

        148.   For the legal claims that follow below, “Adam” shall be construed to mean Adam

  and ILB LLC (or “Adam/ILB”) with respect to all conduct of Adam that occurred on or after

  September 2, 2016.




                                               31
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 32 of 56 PageID# 631




                                              COUNT I

                  Breach of Partnership Agreement – Against Adam/ILB LLC

         149.   Rocky and RUS LLC incorporate the preceding paragraphs as if set forth fully

  herein by reference.

         150.   In or around August, 2013, Rocky and Adam agreed to jointly manage and

  operate a business for profit (the Basketball Partnership), which would sell basketball related

  videos and products, and that they would share in the expenses/liabilities and profits of the

  business.

         151.   The actions of Rocky and Adam to jointly manage and operate a business for

  profit and jointly share the liabilities and profits created a Virginia partnership by operation of

  law.

         152.   Rocky and Adam agreed that the Basketball Partnership business would be

  separate and distinct from other business endeavors in which they might otherwise individually

  engage.

         153.   Rocky and Adam held themselves out to each other and to third parties as partners

  in the business operations encompassed within the Basketball Partnership.

         154.   The initial terms of the partnership agreement were:

                a.   The combined interest of Adam and Rocky in the YouTube revenues (33%

 plus 33% of total revenue) from ILB TV would be treated as partnership monies, to be

 distributed 50/50 to each. Rocky and Adam both had right of access to the channel. Rocky

 agreed to allow his image and likeness to be displayed on the channel in exchange for

 compensation in the form of profits from the partnership;




                                                  32
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 33 of 56 PageID# 632




                 b. Rocky would manage and create videos for the ILB TV, and the partners

 agreed, along with Marko, that Rocky would be permitted access to it;

                 c. Rocky granted the partnership a license to sell his Basketball Products. The

 license was implicitly conditioned upon Rocky being compensated for the sale of his products;

                 d. Adam would sell Rocky’s Basketball Products from his website and Rocky

 would sell from his. They would share profits (revenues less expenses) on a 50/50 basis,

 whether those products were sold from Adam or Rocky’s website.

        155.    Subsequently, Adam proposed and Rocky agreed to modify their agreement as

  follows:

                 a. The partnership would acquire the ILB Website with partnership monies

 from the sales of videos, and both partners would be entitled to have access and control of the

 ILB Website;

                 b. The ILB Website would be used to sell Rocky’s Basketball Products and

 these would become partnership monies. Rocky agreed to allow the partnership to use his image

 and likeness in exchange for compensation in the form of profits;

                 c. Revenues from Adam’s vertical jump training products would also be

 contributed as partnership monies;

                 d. The partners would share profits (revenues less expenses) of all product

 sales, 33% to Rocky and 66% to Adam;

                 e. The partners would, from time to time, mutually agree to defer 20% of their

 monthly distributions as capital contributions to the partnership.

                 f. These above modifications occurred in or about May 2014. In 2015, Adam

 proposed a further modification: The combined interest of Adam and Rocky in YouTube


                                                 33
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 34 of 56 PageID# 633




 revenues, less the $1200 monthly payment to Marko, would be treated as partnership monies to

 be split 50/50.

        156.       Because the parties never reduced their partnership agreement to writing, the

  operation of the Basketball Partnership is governed by the Virginia Uniform Partnership Act,

  Va. Code Ann. § 50-73.39 et seq.

        157.       Adam breached the partnership agreement by excluding Rocky from the

  management and business affairs of the Basketball Partnership.

                   a. In late January, 2020, Adam locked Rocky out of all operations related to the

 Basketball Partnership, including ILB TV and the ILB website, and all bank accounts of the

 Basketball Partnership;

                   b. Since January, 2020, Adam has refused, despite demand by Rocky, to make

 any distributions of profits from the Basketball Partnership, which Rocky is entitled to receive

 per their partnership agreement. This includes profits from ILB TV, which contains 600+ videos

 created and starred in by Rocky, and sales of Rocky’s Basketball Products on the ILB website

 and https://training.ilbelite.com;

                   c. Since January, 2020, Adam has continued to use Rocky’s name, likeness, and

 persona on ILB TV, the ILB website, and https://training.ilbelite.com even though Rocky’s

 consent to do so ended when Adam denied Rocky access to the sites containing Rocky’s content,

 likeness, and name, to products and pages he created and to property of the Basketball

 Partnership, including the distribution of profits.

        158.       As a result of Adam’s breaches of the partnership agreement, Rocky and RUS

  have sustained significant damages, including lost distributions from revenues from ILB TV

  and sales of Rocky’s Basketball Products and Adam’s Vertical Jump Products, lost goodwill,


                                                   34
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 35 of 56 PageID# 634




  lost profits as a result of ILB TV not posting new Rocky videos, and other direct and

  consequential damages to the Basketball Partnership, including lost future profits.

        159.    Rocky and RUS ask for entry of an award of the above-referenced damages in an

  amount to be determined at trial against Adam/ILB, as well as injunctive relief requiring

  Adam/ILB to restore joint access and control of ILB TV, the ILB Website, and all bank

  accounts holding monies of the Basketball Partnership, to Rocky.

                                            COUNT II

      Breach of Contract [In the Alternative to Count I] – Against Adam and ILB LLC

        160.    Rocky and RUS LLC incorporate the preceding paragraphs as if set forth fully

  herein.

        161.    Should the Court decide that a partnership by operation of law not has not been

  formed between Rocky and Adam, alternatively, Rocky had an oral contract with Adam

  whereby they would jointly manage and operate a business as more fully set forth in the

  Amended Complaint and specifically in Paragraphs 154 and 155 above.

        162.    Adam, by virtue of the conduct described in Paragraph 157 above, breached his

  oral contract with Rocky.

        163.    As a result of Adam’s breaches, Rocky has sustained significant damages,

  including lost revenues from ILB TV and sales of Rocky’s Basketball Products and Adam’s

  Vertical Jump Products, lost goodwill, lost profits as a result of ILB TV not posting new Rocky

  videos, and other direct and consequential damages to future profits as a result of Adam’s

  breaches.

        164.    Rocky and RUS ask for entry of an award of the above-referenced damages in an

  amount to be determined at trial against Adam/ILB, as well as injunctive relief requiring


                                                 35
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 36 of 56 PageID# 635




  Adam/ILB to restore joint access and control of ILB TV, the ILB Website, and all bank

  accounts holding monies of their joint earnings, to Rocky.

                                             COUNT III

                     Breach of Fiduciary Duty – Against Adam and ILB LLC

        165.      Rocky and RUS LLC incorporate the preceding paragraphs as if set forth fully

  herein.

        166.      As partners in the Basketball Partnership, Adam owed partner Rocky a fiduciary

  duty of loyalty.

        167.      In January, 2020, Adam breached his fiduciary duty of loyalty to his partner

  Rocky by excluding him from the management and business affairs of the Basketball

  Partnership’s business and, thereafter, by assuming total control of the partnership’s business

  and property.

        168.      More specifically, Adam breached his fiduciary duty of loyalty to Rocky by not

  accounting to the partnership (and holding, as trustee for the partnership) for those profits

  derived from the partnership business since January, 2020 or from Adam’s use of partnership

  property. Instead, Adam has paid these partnership monies to himself.

        169.      As a result of Adam’s breaches of his fiduciary duty of loyalty to Rocky, Rocky

  has sustained significant damages, including partnership distributions resulting from ILB TV

  revenues and sales of Rocky’s Basketball Products and Adam’s Vertical Jump Products.

        170.      Adam’s breaches were willful and wanton, warranting an imposition of punitive

  damages.




                                                  36
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 37 of 56 PageID# 636




        171.     Rocky and RUS LLC ask for entry of an award of the above-referenced damages

  in an amount to be determined at trial against Adam/ILB, as well as an award of punitive

  damages in the amount of $350,000 for Adam/ILB’s willful and malicious conduct.



                                             COUNT IV

            Dissociation of Adam/ILB from Partnership – Against Adam and ILB LLC

        172.     Rocky and RUS LLC incorporate the preceding paragraphs as if set forth fully

  herein.

        173.     Pursuant to Va. Code § 50-73.109, a partner may be expelled by judicial

  determination where the partner, inter alia, engages in wrongful conduct that adversely and

  materially affects the partnership business or willfully or persistently commits a material breach

  of the partnership agreement or of his statutory duties, including his fiduciary duties.

        174.     Adam, by virtue of the conduct described herein, engaged in wrongful conduct

  that adversely and materially affected the partnership business.

        175.     Adam, by virtue of the conduct described herein, willfully or persistently

  committed a material breach both of the partnership agreement as set forth in Count 1, above,

  and of his fiduciary duties owed to Rocky, as set forth in Count 3 above.

        176.     For each of these reasons standing on their own, good cause exists for this Court

  to order Adam’s expulsion from the Basketball Partnership pursuant to Va. Code § 50-73.109.

        177.     Rocky and RUS LLC ask for entry of an Order expelling Adam/ILB from the

  Basketball Partnership and ask for Rocky to be appointed the custodian to wind up its business.




                                                  37
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 38 of 56 PageID# 637




                                               COUNT V

     Breach of Authority Online LLC Operating Agreement – Against Adam and Micah

            178.   Rocky incorporates the preceding paragraphs as if set forth fully herein.

            179.   Adam, Rocky and Micah executed the Authority Online Operating Agreement on

  September 7, 2017. Material terms of that agreement included:

                   a. Under Section 4.1 and Exhibit A of the Operating Agreement, Rocky was a

 47.5% owner of Authority Online, LLC and, therefore, entitled to distributions of 47.5% of net

 profits;

                   b. Under Section 7.13, members shall continue to share distributions during the

 dissolution proceedings;

                   c. Under Section 7.14, the proceeds of liquidation of assets are to be distributed

 first to creditors, and then to Members in satisfaction of liabilities for distributions under

 Sections 13.1-1031 and 1033 of the Virginia Limited Liability Act, and then to Members and

 former Members in proportion to their respective contributions. Any remainder is to be

 distributed to Members and former Members in proportion to their Membership interests.

            180.   Adam and Micah breached their obligations under the Operating Agreement by:

                   a. Failing to make distributions in accordance with Rocky’s 47.5% ownership

 share, as required by Section 4.1;

                   b. Failing to make distributions to Rocky during the dissolution proceedings, as

 required by Section 7.13;

                   c. Failing to make appropriate distributions to Rocky of the proceeds from the

 liquidation of assets, as required by Section 7.14.




                                                    38
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 39 of 56 PageID# 638




        181.    Rocky has been damaged by Defendants’ breaches of these provisions, in at a

  minimum the following amounts: 47.5% of $50,050 in monies wrongfully paid to Roanoke

  Business Hub; 47.5% of $16,262 wrongfully paid to Suzanne Pierce; and 47.5% of $ 7,469

  received by Adam and/or Micah from Sarah Beth Yoga for amounts owed Authority Online,

  LLC. Rocky seeks entry of an award of damages in the above-referenced amounts.

        182.    As a result of Adam and Micah’s conduct, Rocky further requests that this Court

 order an accounting of all business done and profits made by Adam and/or Micah as a result of

 the breach of their obligations under the Operating Agreement to make proper distributions,

 pursuant to Va. Code § 8.01-31 and the inherent and equitable powers of the Court.

                                     COUNT VI
   Statutory Business Conspiracy—Va. Code § 18.2-499 – As to Authority Online, LLC –

                                      Against all Defendants

        183.    Rocky incorporates the preceding paragraphs as if set forth fully herein.

        184.    Adam, Micah, and/or Amber, by virtue of the conduct described herein,

  combined, associated, agreed, mutually undertook, and concerted together for the purpose of

  willfully and maliciously injuring Rocky in his reputation, trade, business, or profession.

        185.    More specifically, in or about April, 2017, Adam and Micah, acting for their own

  personal economic benefit, conspired and combined to have Authority Online, LLC rent office

  space in a building they owned through Roanoke Business Hub, of which which they were the

  only two members. By doing so, Adam and Micah were able to extract monies as a purported

  “business expense” from Authority Online, LLC for their own personal benefit.

        186.    In or about February, 2020, Adam and Micah, again, for their own personal

  benefit, conspired and combined to have Authority Online, LLC write a check for $19,600 to

  their LLC (the Roanoke Business Hub) as a purported early termination penalty, but which,

                                                 39
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 40 of 56 PageID# 639




  instead, was a mechanism to extract additional monies from Authority Online for their own

  personal benefit.

            187.   Adam and Micah additionally conspired and combined for their own personal

  benefit to cause Authority Online, LLC to make payments in February, March, and May, 2020

  in the total amount of $16,262 to Adam’s attorney, who was representing the interests of both

  Adam and Micah against Rocky.

            188.   Adam, Micah, and Amber further conspired and combined for their own personal

  benefit to cause Authority Online, LLC to make payments to Amber in February, 2020 totaling

  $4,125, which Amber was not entitled to receive.

            189.   Adam, Micah, and/or Amber undertook these actions described herein with full

  knowledge, intentionally, purposefully, willfully, maliciously, and without lawful justification

  in order to personally enrich themselves.

            190.   By virtue of Adam, Micah, and/or Amber’s conspiring in violation of sections

  18.2-499(A) and 18.2-500 of the Virginia Code, Rocky has suffered injury to his trade,

  business, and profession, by reducing the amount he should have received from Authority

  Online LLC for his share of net profits and proceeds from the liquidation of Authority Online’s

  assets.

            191.   Rocky asks the Court to enter an award of damages pursuant to Virginia Code

  § 18.2-500, for actual damages, treble damages, and costs of the suit, including reasonable

  attorneys’ fees.

                                              COUNT VII

   Common Law Conspiracy – As to Authority Online, LLC – Against Adam, Micah and
                                     Amber

            192.   Rocky incorporates the preceding paragraphs as if set forth fully herein.

                                                    40
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 41 of 56 PageID# 640




           193.   Adam, Micah, and/or Amber, by virtue of the conduct described herein, entered

  into a combination, association, agreement, and/or mutual understanding to accomplish, by

  concerted action for an unlawful purpose, the extraction of monies from Authority Online, LLC

  for their own personal benefit. Such conduct caused damage to Rocky by reducing the amount

  he received in distributions from Authority Online, LLC for his share of net profits and

  proceeds from the liquidation of Authority Online’s assets.

           194.   Adam, Micah, and/or Amber’s criminal or unlawful purpose includes, for

  example, the extraction of money from the Authority Online LLC for their individual benefit

  and to harm Rocky by reducing the value of his distribution.

           195.   By virtue of Adam, Micah, and/or Amber’s conduct to conspire and combine in

  violation of Virginia common law, Rocky has suffered injury including lost or diminished

  distributions from Authority Online LLC, and loss of control over business assets and property.

           196.   Rocky asks the Court to enter an award of compensatory damages in an amount to

  be determined at trial, punitive damages in an amount not to exceed $350,000, and attorneys’

  fees.

                                             COUNT VIII

          Computer Fraud – Va. Code § 18.2-152.3 – Against Adam, ILB LLC and Amber

           197.   Rocky and RUS LLC repeat and incorporates the allegations of the preceding

  paragraphs as if set forth fully herein.

           198.   In or about January 2020, Adam and Amber used a computer or computer

 network to change the login information of the ILB TV YouTube account and ILB Website

 account in order to block Rocky’s access and to obtain for his exclusive use and control Rocky’s




                                                 41
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 42 of 56 PageID# 641




 videos by false pretenses, and to embezzle Basketball Partnership revenues owed to Rocky, and

 to convert Rocky’s share of the revenue and Rocky’s videos.

        199.    Adam and Amber’s actions were "without authority" as that term is defined in Va.

 Code § 18.2-152.2 because they knew or reasonably should have known that they had no right,

 agreement, or permission to change the login information to block Rocky’s access and to obtain

 Rocky’s property because (1) they did not own ILB TV at the time, rather, Marko did; (2) Adam

 and Rocky were both entitled to access to ILB TV and the ILB website under the terms of the

 Basketball Partnership and Amber was only granted limited administrative privileges to promote

 the sites; and (3) Adam and Rocky jointly own the ILB Website as partners in the Basketball

 Partnership.

        200.    By using a computer or a computer network, without authorization, and with

 intent to obtain Rocky’s property by false pretenses, to embezzle or commit larceny, and/or to

 convert Rocky’s property, Adam and Amber violated Va. Code § 18.2-152.3.

        201.    As a result of Adam/ILB’s and Amber’s violations of Va. Code § 18.2-152.3, they

 are liable to Rocky for actual and compensatory damages, lost profits, and costs and attorneys’

 fees incurred in bring this lawsuit in accordance with Va. Code § 18.2-152.12.

        202.    Adam/ILB and Amber’s acts have caused damage to Rocky including lost and

 converted profits, loss of control and access to his accounts and his videos, the cost of

 responding to Adam/ILB and Amber’s offenses, and incurring attorney’s fees and legal costs in

 responding to and protecting against further intrusions in amounts to be proven at trial.

        203.    Adam/ILB and Amber’s actions were willful and malicious, and as such Rocky

 and RUS LLC are entitled to punitive damages in the amount of $350,000.




                                                  42
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 43 of 56 PageID# 642




          204.   As a result of Adam/ILB and Amber’s conduct, Rocky and RUS LLC further

 request that this Court issue an injunction requiring Adam and Amber to return the login

 credentials to those that were in place prior to Adam/ILB and Amber’s unlawful actions and to

 prohibit Adam/ILBs and Amber from engaging in any additional acts of computer fraud against

 Rocky.




                                            COUNT IX

     Computer Trespass – Va. Code § 18.2-152.4 – Against Adam, ILB LLC and Amber

          205.   Rocky and RUS LLC repeat and incorporates the averments contained in

 paragraphs 1 through 95 as though fully set forth herein.

          206.   In or about January 2020, with malicious intent, Adam and Amber removed and

 then altered the computer password and login information belonging to the Basketball

 Partnership and thereby blocked Rocky’s access to the ILB TV YouTube account and ILB

 Website account.

          207.   Adam and Amber’s actions were "without authority" as that term is defined in Va.

 Code § 18.2-152.2 because they knew or reasonably should have known that they had no right,

 agreement, or permission to remove and alter the account password and login information to

 block Rocky’s access and to obtain Rocky’s property because (1) they did not own ILB TV at

 the time, rather, Marko did; (2) Adam and Rocky were both entitled to access to ILB TV and the

 ILB website under the terms of the Basketball Partnership and Amber was only granted limited

 administrative privileges to promote the sites; and (3) Adam and Rocky jointly own the ILB

 Website as partners in the Basketball Partnership.




                                                 43
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 44 of 56 PageID# 643




           208.   By removing, halting, or otherwise disabling computer data, computer programs,

 or computer software from a computer or computer network, with malicious intent and without

 authority, Adam and Amber violated Va. Code § 18.2-152.4(A)(1).

           209.   As a result of Adam and Amber’s violations of Va. Code § 18.2-152.4, Adam/ILB

 and Amber are liable to Rocky and RUS LLC for actual and compensatory damages, lost profits,

 and costs and attorney fees incurred in bring this lawsuit in accordance with Va. Code § 18.2-

 152.12.

        210.      Adam/ILB and Amber’s acts have caused damage to Rocky and RUS LLC

 including lost and converted profits, loss of control and access to his accounts and his videos, the

 cost of responding to Adam/ILB and Amber’s offenses, and incurring attorney’s fees and costs in

 responding to and protecting against further intrusions in amounts to be proven at trial.

           211.   Adam/ILB and Amber’s actions were willful and malicious, and as such Rocky

 and RUS LLC are entitled to punitive damages in the amount of $350,000.

           212.   As a result of Adam/ILB and Amber’s conduct, Rocky and RUS LLC further

 requests that this Court issue an injunction requiring Adam/ILB and Amber to return the login

 credentials to those that were in place prior to Adam/ILB and Amber’s unlawful actions and to

 prohibit Adam/ILB and Amber from engaging in any additional acts of computer trespass against

 Rocky or RUS LLC.

                                             COUNT X

       Declaratory Judgment Under 28 U.S.C. § 2201(a) – Against Adam and ILB LLC

           213.   Rocky repeats and incorporates the averments contained in the prior paragraphs as

 though fully set forth herein.




                                                 44
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 45 of 56 PageID# 644




        214.    Rocky seeks a declaration from this Court concerning his ownership of the ILB

 TV YouTube channel and www.ilovebasketballtrainig.com (the “the ILB Website”) account.

        215.    Marko created and owned the ILB TV YouTube account. In September 2020,

 Marko conveyed all rights, title, and interest in the site to Rocky. No other person has ever

 owned the site. Nevertheless, Adam has improperly seized control of the site, blocked Rocky

 and Marko’s access to the site, and asserted a claim of full ownership over the site. Accordingly,

 there is an “actual controversy within this jurisdiction” between Rocky and Adam concerning the

 ownership of this account, which is now pending before this Court and ripe for determination.

 Adam has taken the position that he and/or ILB LLC owns ILB TV and has asserted rights

 antagonistic to Rocky’s.

        216.    The ILB Website was purchased with Basketball Partnership monies in 2015 and

 used by Rocky and Adam to sell the Rocky Basketball Products. Rocky developed, created,

 designed, and managed the ILB Website and wrote most of the content and his name and

 likeness are used to this day to promote the sale of his videos on the ILB Website. In January

 2020, Adam unlawfully seized control of the site, blocked Rocky’s access to the site, and

 asserted a claim of full ownership over the site. Accordingly, there is an “actual controversy

 within this jurisdiction” between Rocky and Adam concerning the ownership of this account,

 which is now pending before this Court.

        217.    A declaration will serve a useful purpose in clarifying and settling the legal

 relations at issue—that is, the question of ownership over these accounts—and will terminate and

 afford relief from the uncertainty, insecurity, and controversy surrounding these issues.

        218.    Rocky has no adequate remedy at law. If Adam continues his actions, Rocky will

 lose an important source of revenue as well as the ability to access, manage, and control the


                                                 45
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 46 of 56 PageID# 645




 offering of his Basketball Products to customers as well as his ability to communicate with his

 subscribers and others interested in his products and videos.

         219.     Accordingly, pursuant to Va. Code Ann. § 8.01-184 and the Federal Declaratory

 Judgment Act, the Court’s inherent authority, and all other applicable law, Rocky seeks and is

 entitled to a declaration (1) that he is the owner of all rights, title, and interest in the ILB TV

 YouTube channel and (2) that he is the owner of a 50% interest in the ILB Website as a 50%

 member of the Basketball Partnership.

                                              COUNT IX

    COPYRIGHT INFRINGEMENT OF PLYOVERTICAL – Against Adam & ILB LLC

         220.     Rocky repeats and incorporates the averments of the averments of the preceding

  paragraphs as though the same were fully set forth herein.

         221.     Plyovertical is a work of the performing arts, subject of U.S. Registration No. PA

  2,236,416, attached as Exhibit 9.

         222.     Plyovertical is an original work of authorship fixed in a tangible means of

  expression.

         223.     Plyovertical was completed in 2017.

         224.     Plyovertical continues to be offered for sale on the ILB Website. See Exhibits 32.

         225.     Rocky is the owner of all rights under 17 U.S.C. § 106(1) through 106(5) in

  Plyovertical.

         226.     Adam/ILB have reproduced copies of Plyovertical without authorization.

         227.     Adam/ILB have distributed copies of Plyovertical without authorization.

         228.     Adam/ILB have displayed Plyovertical without authorization.




                                                   46
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 47 of 56 PageID# 646




        229.    Adam/ILB’s infringement of the copyright in Plyovertical has caused and will

  continue to cause harm to Rocky.

        230.    The amount of damage sustained by Rocky has not yet been determined because

  Adam has removed Rocky’s access to the bank accounts.

        231.    Rocky seeks compensatory damages against Adam/ILB in an amount to be

  determined at trial, and for the Court to issue an injunction to prevent Defendants from further

  use, display, sale, or other infringement of his copyrighted material.

                                             COUNT X

  COPYRIGHT INFRINGEMENT OF GAME TIME HANDLES – Against Adam and ILB

                                                LLC



        232.    Rocky repeats and incorporates the averments of the averments of the preceding

  paragraphs as though the same were fully set forth herein.

        233.    Game Time Handles is a work of the performing arts, subject of U.S. Registration

  No. PA 2,238,312 (attached as Exhibit 10).

        234.    Game Time Handles is an original work of authorship fixed in a tangible means of

  expression.

        235.    Game Time Handles was completed in 2016.

        236.    Game Time Handles continues to be offered for sale on the ILB Website. See

  Exhibit 33.

        237.    Rocky is the owner of all rights under 17 U.S.C. § 106(1) through 106(5) in Game

  Time Handles.

        238.    Adam/ILB have reproduced copies of Game Time Handles without authorization.


                                                  47
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 48 of 56 PageID# 647




        239.    Adam/ILB have distributed copies of Game Time Handles without authorization.

        240.    Adam/ILB have displayed Game Time Handles without authorization.

        241.    Adam/ILB’s infringement of the copyright in Game Time Handles has caused and

  will continue to cause harm to Rocky.

        242.    The amount of damage sustained by Rocky has not yet been determined because

  Adam/ILB have removed Rocky’s access to the bank accounts.

        243.    Rocky seeks compensatory damages against Adam/ILB in an amount to be

  determined at trial, and for the Court to issue an injunction to prevent them from further use,

  display, sale, or other infringement of his copyrighted material.

                                            COUNT XI

 COPYRIGHT INFRINGEMENT OF GUARD FOCUSED TRAINING SYSTEM – Against

                                        Adam & ILB LLC

        244.    Rocky repeats and incorporates the averments of the averments of the preceding

  paragraphs as though the same were fully set forth herein.

        245.    Guard Focused Training System is a work of the performing arts, subject of U.S.

  Registration No. PA 2,238,321 (attached as Exhibit 11).

        246.    Guard Focused Training System is an original work of authorship fixed in a

  tangible means of expression.

        247.    Guard Focused Training System was completed in 2015.

        248.    Guard Focused Training System continues to be offered for sale on the ILB

  Website. See Exhibit 34.

        249.    Rocky is the owner of all rights under 17 U.S.C. § 106(1) through 106(5) in

  Guard Focused Training System.


                                                 48
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 49 of 56 PageID# 648




        250.       Adam/ILB have reproduced copies of Guard Focused Training System without

  authorization.

        251.       Adam/ILB have distributed copies of Guard Focused Training System without

  authorization.

        252.       Adam/ILB have displayed Guard Focused Training System without authorization.

        253.       Adam/ILB’s infringement of the copyright in Guard Focused Training System has

  caused and will continue to cause harm to Rocky.

        254.       The amount of damage sustained by Rocky has not yet been determined because

  Adam has removed Rocky’s access to the bank accounts.

        255.       Rocky seeks compensatory damages against Adam/ILB in an amount to be

  determined at trial, and for the Court to issue an injunction to prevent Defendants from further

  use, display, sale, or other infringement of his copyrighted material.

                                              COUNT XII

           FEDERAL UNFAIR COMPETITION - Against All Adam and ILB LLC

        256.       Rocky repeats and incorporates the averments of the averments of the preceding

  paragraphs as though the same were fully set forth herein.

        257.       Adam/ILB’s use of Rocky’s name, likeness, and persona in connection with the

  sale of products on the ILB Website is likely to cause confusion, mistake, or deception as to the

  affiliation, connection, or association of Rocky with the ILB Website.

        258.       The ILB Website falsely suggests a connection with Rocky.

        259.       Rocky is not able to control the ILB Website or the use of his name, likeness, or

  persona thereon.




                                                   49
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 50 of 56 PageID# 649




        260.       Rocky’s name and likeness are used in promoting the sale of Plyovertical. See

  Exhibit 32.

        261.       Rocky’s name and likeness are used in promoting the sale of Game Time Handles.

  See Exhibit 33.

        262.       Rocky’s name and likeness are used in promoting the sale of Guard Focused

  Training System. See Exhibit 34.

        263.       The sale of Rocky’s ILB Videos on the ILB Website is without Rocky’s

  authorization.

        264.       Adam/ILB’s conduct constitutes unfair competition and false designation of

  origin in violation of 15 U.S.C. § 1025(a).

        265.       Adam/ILB’s willful and wrongful conduct has proximately caused and will

  continue to cause Rocky damage, including substantial injury to his reputation and goodwill and

  diminution of the value of his business. The harm this wrongful conduct will continue to cause

  Rocky is both imminent and irreparable. The amount of damage sustained by Rocky has not yet

  been determined.

                                            COUNT XIII

   STATUTORY RIGHT OF PUBLICITY (Va. Code § 8.01-40) – Against Adam and ILB
                                LLC

        266.       Rocky repeats and incorporates the averments of the averments of the preceding

  paragraphs as though the same were fully set forth herein.

        267.       Adam/ILB used Rocky’s name, image, and likeness for advertising purposes on

  both ILB TV and the ILB Website without Rocky’s authorization or written consent, in

  violation of Va. Code § 8.01-40(A).




                                                  50
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 51 of 56 PageID# 650




          268.   Adam/ILB used Rocky’s name, image, and likeness for purposes of trade in order

  to sell products on the ILB Website without Rocky’s authorization or written consent, in

  violation of Va. Code § 8.01-40(A).

          269.   Adam/ILB’s unauthorized and unlawful use of Rocky’s name, image, and

  likeness was willful, intentional, and knowing.

          270.   Rocky is entitled to compensatory, exemplary, and punitive damages pursuant to

  Va. Code § 8.01-40(A).

                                          COUNT XIV

                    UNJUST ENRICHMENT – Against Adam and ILB LLC

          271.   Rocky repeats and incorporates the averments of the averments of the preceding

  paragraphs as though the same were fully set forth herein.

          272.   Rocky conferred a benefit to Adam/ILB through the use of his copyrighted works,

  name, images and likeness in support of Adam/ILB’s sale and offering for sale of products and

  services.

          273.   Adam/ILB knew of and accepted the benefit conferred to them by Rocky.

          274.   Adam/ILB knew or should have known of their obligation to fully and fairly

  compensate Rocky for his contribution and the benefit conferred on them.

          275.   Adam/ILB knew that the right to use Rocky’s works, name, images and likeness

  was terminated.

          276.   Despite Adam/ILB’s knowledge of their obligations to Rocky and in derogation

 thereof, they have unjustly retained the benefit conferred by Rocky without compensation to

 Rocky.




                                                51
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 52 of 56 PageID# 651




          277.   Adam/ILB therefore remain liable to Rocky for the full and fair value of the

 benefit he conferred to them.

          278.   Adam/ILB’s unauthorized and unlawful actions are willful, intentional, and

 knowing.

          279.   Rocky is entitled to compensation from Adam/ILB as a result of their unjust

 enrichment.

                                            COUNT XV

                    BREACH OF CONTRACT – Against Adam & ILB LLC

          280.   Rocky repeats and incorporates the averments of the averments of the preceding

 paragraphs as though the same were fully set forth herein.

          281.   As set forth above, Marko and Adam were parties to various agreements

 concerning the ILB TV YouTube Channel and the associated Gmail account of

 ibasketball6@gmail.com.

          282.   Adam/ILB violated those agreements by withholding monies from Marko and by

 denying Marko access to the YouTube Channel and the associated Gmail Account.

          283.   In September 2020, Marko assigned his rights and claims with respect to the

 YouTube channel and associated Gmail account to Rocky. Rocky now stands in the shoes of

 Marko.

          284.   Adam/ILB’s breach of their agreements originally entered into with Marko has

 caused damages including the loss of revenues and profits and the loss of access to assets,

 including by not limited to the YouTube account and the associated Gmail account.

          285.   Rocky requests this Court to enter an order awarding him all compensatory

 damages as a result of Adam/ILB’s breaches, and injunctive relief requiring Adam/ILB to


                                                 52
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 53 of 56 PageID# 652




 relinquish all control of ILB TV back to Rocky, including but not limited to turning over all

 usernames and passwords and the Gmail account (including ibasketball6@gmail.com) that is

 used to control ILB TV.



                                     PRAYER FOR RELIEF

        A.      That Adam/ILB, be preliminarily and permanently enjoined and restrained from

 infringing or otherwise reproducing ,distributing, displaying or otherwise improperly using

 Plyovertical, Game Time Handles, Guard Focused Training System, or Perfect Player Protocol.

        B.      That Adam/ILBs acts of copyright infringement be declared willful.

        C.      That Adam/ILB be preliminarily and permanently enjoined and restrained from

 using Rocky’s name, likeness, and/or persona.

        D.      That this Court award Rocky damages adequate to compensate Rocky for

 Adam/ILB’s acts of copyright infringement and unfair competition.

        E.      That Adam/ILB be required to account for any profits attributable to their

 infringing acts.

        F.      That Rocky be awarded the greater of three times Adam/ILB’s profits or three

 times any damages sustained by Rocky and prejudgment interest.

        G.      That all copies of Plyovertical, Game Time Handles, and Guard Focused

 Training System be delivered up by Adam/ILB to Rocky.

        H.      That control of ILB TV be returned to Rocky or in the alternative, that Adam/ILB

 be ordered to remove all videos on ILB TV displaying Rocky’s image.




                                                 53
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 54 of 56 PageID# 653




        I.      A declaration that Rocky is the owner of ILB TV; and that control of the ILB

 Website be restored to Rocky, or in the alternative, that Adam/ILB be ordered to cease the sale

 of all of Rocky’s Basketball Products.

        J.      That Rocky receive all monies he is owed from ILB TV revenues since the day he

 was cut out by Adam/ILB.

        K.      That Rocky receive all monies he is owed from the sale of his Basketball Products

 since the day he was cut out by Adam/ILB.

        L.      That Adam be dissociated and expelled from the Basketball Partnership.

        M.      That all products bearing Rocky’s name or likeness in Defendants’ possession,

 custody or control be delivered up by Defendants to Rocky.

        N.      That Defendants be required to pay Rocky’s costs of this action together with

 reasonable attorneys’ fees and disbursements.

        O.      That Rocky is awarded compensatory, exemplary, treble, and punitive damages

 pursuant to Defendants’ common law and conspiracy pursuant to Va. Code § 18.2-500, and for

 violation of VA. Code § 8.01-40(A); and

        P.      That Rocky is awarded actual and compensatory damages, punitive damages, lost

 profits, and costs and attorney fees incurred in bring this lawsuit in accordance with Va. Code §

 18.2-152.12 and Va. Code § 18.2-152.3.

        Q.      That Rocky is granted such other and further relief as the Court may deem just

 and proper.




                                                 54
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 55 of 56 PageID# 654




                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

 Rule of Civil Procedure 38(b).



 Dated: October 23, 2020                      Respectfully submitted,

                                              DIMUROGINSBERG P.C.

                                              /s/ Stacey Rose Harris

                                              Stacey Rose Harris
                                              Virginia Bar No. 65887
                                              DIMUROGINSBERG P.C.
                                              1101 King Street, Suite 610
                                              Alexandria, Virginia 22314
                                              Phone: (703) 684-4333
                                              Fax: (703) 548-3181
                                              Email: sharris@dimuro.com


                                              Cecil E. Key, Esq.
                                              Virginia Bar No. 41018
                                              KEY IP LAW GROUP, PLLC
                                              1934 Old Gallows Road, Suite 350
                                              Vienna, Virginia 22182
                                              Phone: (703) 752-6276
                                              Fax: (703) 752-6201
                                              Email: cecil@keyiplaw.com


                                              Laura A. Genovese, Esq.
                                              K & G LAW LLC
                                              602 S. Bethlehem Pike
                                              Bldg. B, 2nd Fl.
                                              Ambler, PA 19002
                                              Phone: 267-468-7961
                                              Email: lgenovese@kassgen.com
                                              Admitted pro hac vice




                                                 55
Case 1:20-cv-00634-AJT-JFA Document 56 Filed 10/23/20 Page 56 of 56 PageID# 655




                                CERTIFICATE OF SERVICE
        I hereby certify that on October 23, 2020, a true and correct copy of the foregoing was

 electronically filed with the Court using the CM/ECF system.



                                             /s/ Stacey Rose Harris
                                             Stacey Rose Harris




                                                56
